 660DECISIONSOF NATIONALLABOR RELATIONS BOARDBuddy Schoellkopf Products,Inc.andAmalgamated Clothing Workersof Americafrom publication.]AFL-CIO.' Cases 16-CA-2562, 2607, 2648and 2648-2 and 16-RC-4119.May 16, 1967DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND BROWNOn February 15, 1967, Trial Examiner WilliamW. Kapell issued his Decision in the above-entitledproceeding, finding that theRespondent hadengaged in and was engaging in certain unfair laborpractices, and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDecision. The Trial Examiner further found that theRespondent had not engaged in certain other unfairlaborpracticesalleged in the complaint andrecommended dismissal thereof. In addition, theTrialExaminer found merit in certain of theobjections to conduct affecting the election results,and recommended that the election held onJanuary 14, 1966, in Case 16-RC-4119, be set aside,and that a second election be directed. Thereafter,Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings," conclusions, and recommendations of theTrial Examiner.;ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, andherebyordersthattheRespondent,BuddySchoellkopf Products, Inc., Dallas and Mineola,Texas, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'sRecommended Order.IT IS FURTHER ORDERED that the election held onJanuary 14, 1966, among the employees of BuddySchoellkopf Products, Inc., Dallas, Texas, in thestipulated unit be, and it hereby is, set aside.[Text of Direction of Second Election omittedHerein called the Union'The Trial Examiner, in finding that Respondent dischargedMaldonado in violation of Section 8(a)(3), stated that Respondent'sknowledge of Maldonado's union activities "can be imputed"from a top-level supervisor to the employee's immediatesupervisorWe need not pass upon this dictum of the TrialExaminer It is sufficient that Respondent was aware ofMaldonado's active support of the Union's organizing drive,having been so informed by telegram from the Union onOctober 27In view of his finding, which we adopt, that Respondentexceeded the bounds of lawful questioning, we find it unnecessaryto pass upon and do not adopt the Trial Examiner's opinion as towhen an employer may legitimately begin questioning hisemployees with respect to their union activities for the purpose ofpreparing his defense to unfair labor practice chargesTRIAL EXAMINER'S DECISION AND REPORT ANDRECOMMENDATIONS ON OBJECTIONS TO THEELECTIONSTATEMENT OF THE CASEWILLIAM W. KAPELL, Trial Examiner: Cases 16-CA-2562, 16-CA-2607, 16-CA-2648, and 16-CA-2648-2,proceedings under Section 10(b) of the National LaborRelations Act, as amended, herein called the Act, wereheard before me in Dallas, Texas, on August 18 and 19 andSeptember 20, 1966,' pursuant to due notice on aconsolidated amended complaint2 issued on June 30, bythe Regional Director of Region 16 of the National LaborRelations Board, hereafter called the Board, alleging thatBuddy Schoellkopf Products, Inc., hereinafter referred toas Respondent, violated Section 8(a)(1), (3), and (5)3 of theAct by various specified acts of interference, restraint, andcoercion,by the discriminatory discharge of certainemployees, and by the discriminatory denial of overtimework to another employee. In its answer, Respondentdenied the supervisory status of employees Reba Luttrell,Joe Henson, and George Helm, whose violative conduct isimputed to Respondent, and also denied engaging in anyconduct violative of the Act.The complaint also alleges that pursuant to a StipulationforCertificationuponConsentElection inCase16-RC-4119, an election was held on January 14 todetermine whether Respondent's employees at its Dallasplant desired to be represented for the purposes ofcollective bargaining by the Union in a unit consisting ofall production and maintenance employees. Following saidelection,which the Union lost, timely objections toconduct affecting the results thereof were filed by theUnion on January 20. A report on said objections wasissued by the Regional Director on April 7, overrulingcertain objections and recommending a hearing on others.Exceptions thereto were filed by the Union on April 29,All dates hereafter refer to the year 1966 unless otherwisenoted'Based on charges filed herein in each case by theAmalgamated Clothing Workers of America,AFL-CIO,hereafterreferred to as the UnionBy amendment dated August 10, General Counsel deletedthose paragraphs of the complaint alleging the grounds for and theviolationofSection 8(a)(5), and renumbered and amendedsubsequent paragraphs,as therein indicated,to accommodate thedeletions Accordingly,said violation is not considered herein164 NLRB No. 82 BUDDY SCHOELLKOPF PRODUCTSpursuant to which the Board issued its order directing ahearing on certain of the objections, which was to beconsolidatedwiththehearing in the complaintproceedings.Allpartieswere represented and afforded fullopportunity to be heard, to introduce relevant evidence, topresent oral argument, and to file briefs. General Counsel,Respondent, and the Union filed briefs which have beencarefully considered. Upon the entire record4 in the casesand from my observation of the witnesses I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent at all times material herein has been acorporation duly organized under and existing by virtue ofthe laws of the State of Texas with its principal office andplace of business in Dallas, Texas, and a branch plant inMineola, Texas,and has been engaged at said plants in themanufacture,sale,and distribution of hunting andcamping equipment and other related products. Duringthe past year,Respondent,in the course and conduct of itsbusiness operations at its plants,manufactured and soldproducts valued in excess of $50,000, of which productsvalued in excess of$50,000 were shipped from said plantsdirectly to purchasers located in States of the UnitedStates other than the State of Texas. Respondent admits,and I find,that at all times material herein that it has beenan employerengaged incommerce within the meaning ofSection 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that at all times materialherein, the Union has been a labor organization within themeaning of Section 2(5) of the Act.-III.THEUNFAIR LABOR PRACTICESA. Respondent's Alleged Violations of Section 8(a)(3)Respondent is charged with having violated Section8(a)(3) of the Act by discriminatorily discharging GertrudeBradshaw on or about October 28, 1965, Robert R.Maldonado on or about November 19, 1965, and MiltonTyler on or about May 4; and by discriminatorilywithholding the assignment of overtime work to employee'At the hearing, General Counsel moved to (1) deleteparagraph 9 of the consolidated amended complaint and the firstparagraph of objection 15 to conduct affecting the results of theelection (apparently overlooked in his amendment datedAugust 10, supra), (2) amend renumbered paragraph 8(b) byadding the date of October 28, 1965, with respect to threatsallegedly made by Reba Luttrell, and adding a new subparagraph(g) to the effect that on May 3, Fritz Lyric prepared and circulateda questionnaire among the employees at Respondent's Dallasplant, which coercively interrogated and interfered with the rightsof said employees to engage in union activities,and (3) amendrenumbered paragraph 7 of the complaint by adding "FritzLyne-Attorney and agent " The amendments were granted overthe objections of Respondent.At the conclusion of the General Counsel's case-in-chief,rulings on Respondent'smotions to dismiss on the ground that noprima faciecase had been made, and to strike the testimony withrespect to any conversations or occurrences involving employeesReba Luttrell and George Helm on the ground that it had not beenestablished that either one was a supervisor whose testimony wasbinding on Respondent, were reserved The motions are hereby661Melvin Jaynes since on or about October 13, 1965, becauseof their union activities.1.GertrudeBradshawBradshaw began working in Respondent's Mineola planton July 18, 1962, as a machine operator under thesupervision of Frances Dobbs. She took an active part inthe Union's organizing campaign at that plant during 1965.Her activities includedsigning anauthorization card onJuly 12, successfully soliciting or aiding in the solicitationof other employees to sign such cards, being elected andfunctioning as a union committeewoman from the town ofQuitman,where she resided, and attending unionmeetings at which she reported her organizing progress.5On or about August 1, 1965, the Union advisedRespondent by telegram that she had signed anauthorization card.On the morning of October 28, 1965, Bradshaw andother employees reported for work at the Mineola plantshortly prior to 8 a.m., their starting hour, and engaged inconversation as was their practice. When the bell rangsignalingthe beginning of the shift, she sat down andbegan operating her machine. Almost immediately,Frances Dobbs approached her and said "Gertrude, I wantyou and Bessie and Maxine [operators working close by]and other women who are campaigning for the Union tostay at your machines and sew." Bradshaw denied eitherleaving her machine or ever talking about the Union oncompany time, and asked why Dobbs did not tell thenonunion women to stay at their machines. Dobbs repliedthat she intended to and started to leave, but returnedafter taking a few steps and said "but, I don't have to takeany smart talk from you as of yet," to which Bradshawreplied,"Well, I don't think I have to you either."Employees Maxine Nethery and Bessie Willingham, whowitnessed the conversation between Bradshaw and Dobbs,corroborated, in substance, the testimony of Bradshaw,which is credited as related above.6Following her conversation with Bradshaw, Dobbsreported to Hosea that Bradshaw had told her that she didnot have to take any smart talk from her. Hosea then hadher summon Bradshaw to his office where he told her thatDobbs had reported to him that she (Bradshaw) told Dobbsthat she did not have to take orders from her. Bradshawdenied it, but Hosea told her he took the word of hissupervisorand discharged her for insubordination.7disposed of in accordance withthe findings and conclusionshereinafter set forthSubsequent to the closing of the hearing, General Counselsubmitted an unopposed motion dated October 20 to correct thetranscript The motion is hereby granted5 She participatedin the signingup of approximately all 60employees who resided in Quitman.6Dobbstestified,in substance,that earlier that morning uponrequesting permission from Superintendent Derrell M Hosea totell themachine operatorsto beat their machines when the 8o'clockbell rang, she was instructed to advise the girls to stay attheirmachines during working hours, and,if theywished, tocampaignfor theUnion during their lunch andcoffeebreaks. Shethen approached Bradshaw at her machine and repeated Hosea'sinstructions to the girls.Bradshaw demed talking about the Unionand askedDobbs, "Whydon't you go and tell some of the othersthat." Dobbs replied that she intended to and started to leavewhen Bradshaw stated thatshe did not haveto take any smarttalk from her'He admitted on cross-examinationthat he had decided to fireher before she was called to his office 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDBradshaw thereupon claimed that he was firing her onaccount of the Union but Hosea denied it.8About a week or two later Respondent for the first timeadvised its employees of its basic workrules at anemployee meeting and also posted them. These rulesincluded the following:5. INSUBORDINATION-any employee who isfound guilty of insubordination shall be subject tocompany discipline as that term is hereinafterdefined. The term "insubordination" shall include butwill not be limited to excessive talking during workinghours. Employees are required to stay at their workstationand are not allowed to visit with otheremployees during working hours. Employees who areon breaks and lunch periods shall not go in to workinglinesfor any reason.ConclusionsIt is evident from the testimony of Dobbs and Hosea thatthe latter was concerned about excessive talking ofemployees who were engagingin unioncampaigning whileatwork. Bradshaw, however, was not fired because ofexcessive talking but rather for insubordination, which inthe testimony of Hosea consisted of his understanding thatshe [Bradshaw] had told her supervisor that she did nothave to take orders from her. Bradshaw not only deniedthat she said it but also denied ever refusing to takeorders. Her credited testimony, in effect, shows that shemade the remark about not having to take any smart talkfrom Dobbs only in replyto a similarremark addressed toher by Dobbs. Moreover, it appears that it was only inHosea's office after he had stated that he understoodBradshaw to have declared her refusal to take orders fromher supervisor, that Dobbs confirmed his understandingand accused Bradshaw of insubordination. Prior to thattime according to Dobbs' testimony she had accusedBradshaw only of stating that she would not take anysmart talk from her. It is also significant to point out thatHosea admitted that he decided to fire Bradshaw beforeshe was summoned to his office, and that although shedenied the insubordination accusation, she was not givenan opportunity to present her version of the incident. Thecredited testimony shows that no insubordination hadactually taken place, and that Bradshaw's remark aboutnot takingany smart talk from Dobbswas in large measureprovoked by Dobbs. Furthermore, even if Dobbs' versionof the conversation with Bradshaw is accepted the remarkattributed to Bradshaw was, at most, impertinent orinsolent.In this connectionit isnoteworthy to point outthat the basic work rules promulgated after Bradshaw wasdischarged included excessive talkingin itsdefinition ofinsubordination. Thisunusualconstruction of the term"insubordination" strongly suggests that it may have beenintended to cover retroactively the Bradshaw discharge. Itisalsopertinent to note that nowarningwas given toBradshaw, and that her discharge occurred shortly after aunionorganizationcampaignculminatedinarepresentationelection, in which she had been very active.Considering all the evidence, I find that Respondentwas motivated to discharge Bradshaw because of herunionactivities in violation of Section 8(a)(3) of the Act,and thatits claimof insubordination was pretextual andintended to mask its true motive.2.Robert R. MaldonadoMaldonado began working at Respondent's Dallas plantinSeptember 1964, after having been hired by G. L.Hudson, superintendent of the cutting room department.He was paid $1.35 an hour to start with and later wassuccessively raised to, $1.45, $1.60, $1.70, and finally to$1.80.Hiswork consisted of operating a diecuttingmachine, cutting plastic, leather, and cloth in the cuttingroom department. He became interested in the Union inAugust 1965 following a visit to his home by a unionrepresentative. At that time he signed a union card andthereafter attended a number of union meetings, assistedin recruiting members for the Union, and signed up twoemployees.On October 27, 1965, the Union sent atelegram to Respondent listing the names of its employees,includingMaldonado's,who were on the organizingcommittee. It was the Union's policy at the time to adviseRespondent when its employees joined and became activein the Union.In June 1965,Maldonado in a conversation withSuperintendent Hudson advised him that he intended totake a civil service examination for employment in the postoffice. Hudson asked him to give 2 weeks' notice before hetook the examination in order to give them ample time totrain a replacement. Hudson also advised him that heunderstood thatMaldonadowouldnotbehiredimmediately and could continue working until called bythe post office. The following month Maldonado told JimLeigh, his supervisor at the time, about his expectationswith respect to a post office job. Leigh replied that he wasnot opposed and was pleased to see a young man getahead. On November 15, 1965, Maldonado told Leigh thathiscivilserviceexaminationwas scheduled forNovember 21. Leigh inquired whether he was givingnotice to quit, and Maldonado replied that he was not,because he did not know whether he was going to pass thetest. Later that morning Hudson met Maldonado and saidthat he had heard that he was leaving. Maldonado deniedthat he was quitting, claiming he was only going to take atest. At 2 o'clock that afternoon Leigh called Maldonado tohis office where they met Hudson. A tape recorder wasthen turned on, and Leigh stated that they do everythingwith a tape recorder nowadays. A statement was then readtoMaldonado to the effect that on November 14 he hadadvised Leigh he was going to take a civil service test, andconcluded with an assertion that on Friday his resignationwould be accepted. Maldonado denied that he wasquitting, and stated again that he did not even knowwhether he would pass his test. Hudson replied, "Whenyou look for a better job, you know you no longer want towork for us," and that the Company had invested a lot ofmoney in training him and could not afford to hire areplacement and keep him on at the same time.Maldonado then returned to his cutting machine butshortly thereafter was transferred to another department.On Friday of that week, November 19, Leigh gaveMaldonado his paycheck and told him to punch out.Maldonado examined his check and complained that it didnot include his vacation pay. Leigh informed him thatinasmuch as he had quit he was not entitled to vacationpay. Maldonado again disavowed that he was quitting andasserted that he was being fired. On the following Monday,Maldonado returned to the plant but was refused"These findings are based upon the composite testimony ofBradshaw, Dobbs, and Hosea BUDDY SCHOELLKOPF PRODUCTSadmission by Hudson and Leigh. When he inquiredwhether it was because he had been fired he was told,"No, you quit." Maldonado again denied quitting.`ConclusionsThe evidence patently establishes that Maldonado wasdischarged despite Respondent's attempt to make itappear that he quit.10 Respondent defends its positionprimarily on the grounds that Hudson knew nothing ofMaldonado's unionactivities, and that inasmuch as therewas an abundance of employees to do the work whichMaldonado was performing, Hudson preferred to train hisreplacement, if one was to be made, rather than have theformer operator do so, especially if that operator wasquitting.I find no merit in these contentions. Maldonadowas anactive union member and Respondent had been soadvised by telegram from the Union on October 27, 1965.Hudson, according to his own testimony, was a cuttingcoordinator,whose duties included coordinating thecutting between the pattern room and the cutting room. Headmittedly supervised George Helm and Jim Leigh, andreported directly to Vice President Delbert Chandler.Respondent conceded that Jim Leigh was a foreman, andalthough it denied the supervisory status of George Helm,he also is found,infra,to be a supervisor. Thus, Hudson'sstatus inRespondent's supervisory hierarchy was higherthan that of a foreman and properly included within theupper echelon of management. In that capacity, theUnion's notice to Respondent apropos of Maldonado'sunionactivities can be imputed to him." I also findunpersuasiveRespondent'sothercontentionthatMaldonado was fired because Hudson preferredto trainhis replacement rather than have Maldonado do so, andthereby avoid the expense of keeping Maldonado on thepayroll. If Hudson wished to train the replacement, hecould have done so if and when Maldonado quit, in whicheventMaldonado, who was regarded as a satisfactoryworker, could have continued on the job. There was noreason to fire him when presented with what appeared tobe an opportunetimeto effect his separation, especially ata time when the Union was engagedin an organizingcampaign,which was being vigorously contested byRespondent.Seeinfra.Furthermore,Respondent'spersistent use of the term "resignation" when, in fact, itwas actually discharging Maldonado, strongly suggeststhat for undisclosedreasonsitwished to avoid the stigmaof effecting a discharge during a unionorganizingcampaign.Under these circumstances, I conclude that Respondentwas motivated to discharge Maldonado because of hisunionactivities in violation of Section 8(a)(3), anddeviously attempted to resort to a "forced resignation" asa pretext to effect his separation."The above findings are based on the credited testimony ofMaldonado Hudson testified that after he told Maldonado that hisresignationwas being accepted, Maldonado replied that hewanted to work until the Civil Service called him, but that he(Hudson) did not see fit to keep him on any longer than Friday ofthat week He also admitted on cross-examination that Maldonadomay have said it would be some time after the test before he couldbe sure whether or not he wanted to quit" A transcript of the recorded conversation (Resp Exh 8) inHudson's office confirms that Maldonado was repeatly told,despite his protestations, that he was resigning' iThere is also evidence and findings,Infra,to the effect thatHelm interrogated Maldonado about his attendanceatunionmeetings6633.Milton W. TylerTyler was hired by Respondent in March to work in thewarehouse at the Dallas plant. His duties were essentiallythose of a stock clerk,1i and he worked under thesupervision of James Morris and Jim Winterow, thewarehouse foreman. His duties also included moving stockfrom the top of the warehouse bins to the lower part so thatfemaleorder-fillerscould reach such stock whennecessary.OnMay 4 after less than 2 months'employment, Tyler was discharged by Morris for failing totake out the trash and move somegun casesas directed,and for excessive talking to the female order-fillers. Tyleradmitted that he failed to move the guncases asdirectedbut claimed that his other duties precluded him from doingso.He also admitted talking to the female order-fillers, butdenied that it was excessive and contended that it wasnecessitated by the nature ofhis assistanceto them.According to Morris whose testimony was persuasive andis credited, Chandler told him in April that upon checkingthe stock in the warehouse he found it intermingled, andhe was instructed to have it straightened out. Morris,thereupon, ordered Tyler to attend to the matter. Uponchecking later,Morris found that Tyler had failed tostraighten out the stock, and he again directed him toattend toit inpreparation for taking a new inventory.Tyler, however, again failed to do so. About that time,Morris was also advised by Forelady Vivian Murphy thatshe was having a problem with Tyler because he was goinginto the packing room and talking to the female employeeswhom she supervised. Morris, thereupon, discharged him.General Counsel contends that Respondent was awareof Tyler's prounionism and discharged him because of it.He presented testimony by Tyler to the effect that onMay 3 he was present when a questionnaire was passedout to the employees by the Company and saw employeesRonnie Miller and his mother inserting the answers. Uponobserving some of the questions he commented to themthat he would throw the questionnaire in the trash becausethe Company was breaking the law,13 and he also madesome prounion statements to the Millers. He, however,was unable to state whether Vivian Murphy was present atthat time.14 Nor was there any testimony produced toestablish that any other supervisor or representative ofmanagement was present at that time or heard hisremarks.Tyleralso testified that on May 3, the day before he wasdischarged,he had lunch with Wayne Winthrop,who washis immediate supervisor and directed his work, and thatduring the luncheon he freely expressed himself in favor ofthe Union.15'2His testimony that he also filled orders is not credited Thetestimony of James Morris, superintendent of the warehouse, andVice President Chandler to the effect that he was only a stockclerk appeared more reliable"The legality of the questionnaire is discussed,infra,as analleged violation of Section 8(a)(1)'aEarlier, when he noticed that the questionnaires were beingdistributed, he had asked Murphy what they were and was toldthat it was none of his business and he was not to get one"The complaint, which lists 11 individuals as allegedsupervisors, does not include Winthrop, nor was any amendmentto the complaint offered to include him 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDConclusionsThe record shows that Tyler named only Morris andWinterow as supervisors when testifying about his dutiesand his supervision. It was only in connection with theluncheon with Winthrop that he claimed the latter to behis immediate supervisor, whereas his previous testimonyindicated that Winterow was his immediate supervisor. Ifind that General Counsel has failed to establish thatWinthrop was a supervisor within the meaning of the Act,whose knowledge of Tyler's prounionism can be imputedto Respondent, or that Respondent was otherwise aware ofhis prounionism.I find further that he was dischargedbecause of his unsatisfactory work and not because of hisprounionism. Accordingly, I shall recommend that theallegations of the complaint pertaining to his allegeddiscriminatory discharge be dismissed.4.Melvin JaynesAs indicated above, Respondent is charged with havingdiscriminatorily withheld the assignment of overtime workto Jaynes. He started working for Respondent at its Dallasplant in December 1959. At first, he spread materials inthe cutting room, then was trained as a cutter, andthereafter continued to do both types of work for 2 yearsuntil 1961 when he became the foreman's assistant forabout a year. He then was made a foreman and served inthat capacity until October 1963 when he became ill andunderwent surgery. Upon his return to work about 2 1/2weeks later, he was informed by Hudson that Helm hadreplaced him as foreman, and he was given the job ofmarker, which consisted of preparing the markers to guidethe spreaders and cutters. In addition, he also did a littlespreading and cutting. He performed these tasks untilOctober 1965. Meanwhile on September 13, he signed aunionauthorization card and on October 7, he attended aunion meeting. The following week on October 13, he,Leigh, and Hudson were called to one of the offices whereVice President Chandler read a prepared statement toJaynes relating that there was some question about himbeing a foreman at the time and advising him that he wasneitheran assistantforeman in the cutting department norany part of the management team, and that, accordingly,he was free to continue his union activities. As a result,Jaynes decided that he might as well openly campaign forthe Union and thereafter attended all union meetings andsuccessfully solicited eight employees to sign union cards.Prior to October 13, occasional mistakes in his workwere called to Jaynes' attention by his supervisors and hewas admonished to be more careful in the future.Thereafter,whenever he made a mistake he wasreprimanded in a stern manner. Thus, on October 27, hemade an incorrect count in spreading cloth to be made intovests carrying shotgun shells and also made a mistake in"turnbacks," which he called to the attention of Leigh,who instructed him how to correct them. Shortlythereafter, Hudson appeared and in an angry tone beratedhim for making these mistakes. On another occasion hecut over theline incutting cloth and the next morningHudson gave him a written reprimand for sloppy cutting.Sometime thereafter, he was given a third reprimand by16Jaynes' testimony pertaining to overtime assignments wasbased on personal notes maintained by him" Nor was any contention made by Respondent that the qualityof his work was inferior to that of the other cutters who wereawarded overtime workHudson for incorrect counting on a spread job which hehad done 3 weeks before, although he denied making theerror, and asserted that Leigh and another employee,Harrison Holloway, had okayed the count at the time itwasmade.On April 14, he spread some materialwrongside up, which was detected in time but Hudson,nevertheless, gave him another written reprimand, andinformed him that 200-odd gun cases would have beenruined if the error had not been discovered in time. Twoother employees, Green and Roden, were also employed atthe time in cutting. However, when Roden made a seriousmistake in November 1965 he was not reprimanded; norwas Green reprimanded for making several mistakes,especially one on November 9, 1965, when he was found tobe one short in a dozen. Green was told only that hiscounting was bad. Nor were reprimands issued to him onother mistakes, despite the loss of time resulting fromcorrecting his errors or in improvising to reduce the loss.Prior to October 1965 Jaynes had frequently beenassigned overtime work. Following October 13 when hewas told about his nonsupervisory status and his right tocontinue his union activities, other employees workedovertime on one or two Saturdays but no such overtimework was assigned to him. As far as he knew there was noovertime work in November and December 1965 andJanuary 1966. On or about February 5 he heard HudsontellLeigh that everybody was to work overtime excepthim. Although Green and Roden were assigned overtimework thereafter none was assigned to him until one day inMarch when he was assigned 30 minutes overtime whilethe other cutters worked 1 hour overtime. 16Incontradicting Jaynes' testimony concerning hisovertimeassignments,Respondent introduced twoexhibits (Respondent's Exhibits 3 and 4) reflecting thatJaynes worked 1 hour overtime during the week ofApril 10, and 7 1/2 hours overtime during the week endingApril 3. Jaynes did not deny these overtime assignmentsand claimed that he did not remember them.ConclusionsThecomplaintallegesonlythatJayneswasdiscriminatedagainstwithrespect to overtime workassignments.His testimony was not refuted as to theoccasions on which overtime work was assigned to theother cutters but not to him. Nor did Respondent attemptto explainor justify this alleged discrimination. Althoughhe admitted making mistakes in his work, he also testifiedwithout contradiction that the other cutters were alsoresponsible for making mistakes, which appeared to be asseriousasthosecommitted by him." Respondentcontroverted his testimony with respect to his overtimeworkassignmentsby introducing only those of its recordswhich established that he worked overtime on twooccasions,which he admittedly failed to remember.Significantly, however, Respondent did not see fit toproduce its records showing the extent of the assignmentof overtime work to its other cutters during the contestedperiod. The unexplained failure of Respondent to producesuch recordssuggestsa strong inference that they wouldnot support its contention that it did not discriminate inthe assignment of overtime work. 18" II Wigmore,Evidence,§285 (3d ed ). see alsoMissouriTransit Company, 116NLRB 587, 588, enfd 250 F 2d 261 (C A 8),with reference to inferences to be drawnfrom a litigant's failure toproduce pertinentrecords. BUDDY SCHOELLKOPF PRODUCTSIfind that the evidence clearly establishes thatRespondent was aware of Jaynes' union activities at leaston or before October 13 when he was advised that he wasfree to continue his union activities; and that it was alsomade aware on October 27 when it received the Union'stelegram that Jaynes was continuing his activities as amember of the Union's organizing committee. I findfurther that Respondent failed to rebut Jaynes' testimonythat he was discriminated against in the assignment ofovertime work. Viewing these factors in the context of allthe evidence, especially the timing of the overtime workassignments, the disparate treatment accorded Jayneswith respect to his mistakes and reprimands, andRespondent's failure to justify or account for thediscrimination which it failed to controvert, I concludethat since about October 13, 1965, Respondent wasmotivatedtodiscriminateagainstJaynes in theassignment of overtime work because of his unionactivities in violation of Section 8(a)(3) of the Act.B.The Alleged Interference, Restraint, and Coercion1.The disputed supervisory statusThe complaint' alleges and General Counsel contendsthat Reba Luttrell, George Helm, and Joe Henson aresupervisors within the meaning of the Act at Respondent'sDallasplant,whose interrogation of rank-and-fileemployees is binding on Respondent and violative ofSection 8(a)(1) of the Act. Respondent denies that they aresupervisors or that they engaged in violative interrogation.Accordingly, the resolution of their supervisory status isdispositive of whether Respondent can be held responsiblefor their antiunion conduct, if any.a.Reba LuttrellThe following evidence was presented by GeneralCounsel to establish the supervisory status of Luttrell:Lois Cole, an employee who worked in the leatherdepartment, testified that Luttrell was an assistant to J. D.Holman, the supervisor of the leather department, thatLuttrell gave work and orders to about 10 employees, thatif Luttrell answered the telephone whenever she called into report being sick, Luttrell would reply that she would soadvise Holman, that whenever she requested permissionfrom Luttrell to take time off, Luttrell replied that shewould tell Holman about it, that she never knew Luttrell tohave disciplined an employee or to have discharged one,that in 1965 she heard Holman introduce Luttrell as hisassistant to some visitors who were going through theplant; and that on the day of the election Holman told herthat he and not Luttrell was the boss.Nancy Shimmel, an employee who did assembling andvarnishing in Holman's department, testified that on oneoccasion she asked Luttrell for time off and was referredtoHolman who granted it, that Luttrell never gave herpermission to take time off, that when she called in toreport her inability to appear for work because herchildren were ill, Luttrell, who answered the telephone,replied, "all right," that when things went wrong shewould ask Luttrell, the oldest and most experiencedemployee, what to do and, in turn, was advised and shownhow to correct the trouble, that when she was out of work665she went to Luttrell who assigned work to her, and that shecould not recall ever being taken off one assignment byLuttrell and being given another one by her. tyLee J.Metger, a union representative, testified that,accompanied by another union representative, he visitedLuttrell's home about the end of October 1965 for thepurpose of ascertaining her status as a supervisor, whichappeared in doubt, that in response to his question as towhether she could hire or fire employees, she replied inthe negative, that she stated she considered herself anassistant forelady who could effectively recommend toHolman to promote, transfer, or discipline an employee,and that she attended supervisors' meetings.Respondent in support of its contention that Luttrellwas not a supervisor adduced the following testimony:J.D. Holman testified that he was the foreman in theleather department, that Luttrell had no authority to hire,fire, etc., that she directed the work of other employeesonly pursuant to his supervision, that he occasionally usedher to instruct other employees because she was the oldestand most experienced employee, and that she carried outhis orders.Chandler testified that Luttrell was the only cutter inthe leather department, that she was supervised byHolman, that she had no supervisory responsibilities, andthat she attended some supervisors' meetings as aleadwoman to discuss production problems stemmingfrom her work.Luttrell testified that she was a leather cutter and didthe cutting as indicated on the tickets sent to her from theoffice, that she ordinarily used a round knife to cut theleather except on straps when she used a machine onwhich she was assisted by another employee, who caughtthe straps as they dropped on the opposite side of hermachine, that this assistance was of a mechanical naturerequiring no instruction or training, that Holman assignedthe employees who assisted her or did it himself, that shehad no authority to hire, fire, promote, grant pay raises, orto recommend such action, that she never told Metger thatshe could do any of these things, that she attendedsupervisors' meetings to discuss the quality of the leathercut by her, and never participated in discussions ofcompany policy concerning rank-and-file employees, andthat she voted at the representation election but her ballotwas challenged.ConclusionsIfind that the evidence establishes that employeerequests for permission to take time off made to Luttrellwere referred by her to Holman who acted on them; that,shewas a production worker who performed routineskilledwork specified on tickets sent to her from theoffice; that she also served as a conduit for instructionsfrom Holman, the foreman, to other employees; and thatbecause of her greater skill and experience, other lessexperienced operators sought her advice in their work. Ialso credit the testimony which indicates that she did nothave the authority to hire, fire, or discipline otheremployees, or to effectively recommend such action.AlthoughGeneralCounselpresentedconclusionarytestimony that she could effectively recommend suchaction, the record is barren of any evidence to support thatconclusion. I, therefore, conclude that General Counsel" In illustrating the manner in which Luttrell directed herwork, Shimmel, in effect, referred to such direction as being giveninstructions on how to correct her mistakes. 666DECISIONSOF NATIONALLABOR RELATIONS BOARDhas failed to establish by a preponderance of the evidencethat Luttrell was a supervisor within the meaning ofSection 2(11)of the Act.SeeN.L.R.B.v.LindsayNewspapers,Inc.,315 F.2d 709, 712(C.A. 5).b. Joe HensonHenson testified that he was in charge of the receivingdepartment, that his duties included receiving all rawmaterial and issuing it to the cutting department and thegun case line, that he kept a daily record of receipts anddistribution of materials, that he directed two employeeswho assisted him in his work, that he also physicallyengaged in the work, and that he reported directly to thesecretary-treasurer of the Company. It also appears fromthe credited testimony of Maldonado that when Hensonwent to summer camp, he was temporarily replaced by JimWinterow(an admitted supervisor),and that on oneoccasion when he and Henson were discussingthe Union,Henson stated that he could not attend any union meetingsbecause he was a supervisor.It is apparent from the evidence that Henson, whoadmittedly was in charge of the receiving department,directed the work of two assistants. The fact that hepersonally engaged in some of the work does not detractfromhissupervisory responsibilityinrunning hisdepartment. It is also significant to note that Hensonreported directly to an officer of the corporation withoutany intervening level of authority, such as a foreman orsuperintendent,who operated in other departments. Iconclude that Henson was a supervisor within the meaningof Section 2(11) of the Act. SeeN.L.R.B. v. SouthernAirways Company,290 F.2d 519,523 (C.A. 5).c.George HelmRespondent concedes that Helm was a supervisor in thecutting room and head patternmaker until the last week ofOctober 1965. At that timemanagementdecided thatHelm'swork was too much for one man and hissupervisory duties were transferred to Jim Leigh whobecame sole foreman in the cutting room while Helmremained only as head patternmaker and marker. Thesechanges were then announced to the employees at adepartmental meeting.20 Maldonado testified that Helminterrogated him about the Union after October 27, on the28th or 29th,21 and that Helm was replaced as a supervisor"maybe 2 or 3 weeks later." Thus, it becomes material todetermine whether Helm's supervisory duties terminatedbefore the alleged interrogation took place. In his brief,General Counsel, in support of Helm's supervisory status,stresseshis testimony to the effect that on the day of therepresentationelection(January 14),heneitherascertained whether he was on the eligibility list to votenor voted, and that in a conversation on that day Hudsontold him he did not know whether or not he was eligible tovote and suggested that he should not vote because he had"'These findings are based upon the testimony of Helm,Holman, and Chandler21The complaint alleges that it occurred on October 2922These findings are based upon the credited testimony ofMaldonado, who impressed me as being a trustworthy witnessHenson not only denied that he questioned Maldonado about theUnion, but asserted that it was Maldonado who, in fact, asked himwhether he was going to attend the meeting,and that in reply heinquired what time the meeting was to take place,and then statedthat he would not attend because he was not interested in joiningbeen a supervisor. Helm, however, explained that he didnot vote because he had made it a practice from pastexperience to wait and see before committing himself, andthat he would not have voted regardless of Hudson'ssuggestion.FurthermoreMaldonado who testified onbehalf of the General Counsel admitted that Helm was nolonger a supervisor several months before the election.Viewing the definite testimony of Helm, Chandler, andHolman as to the date of the transfer of Helm'ssupervisory duties to Leigh, the plausibility of the reasonfor the change, the failure of General Counsel tocontrovert the announcement of the change to theemployees at a departmental meeting, and the indefinitetestimony of Maldonado as to the precise date of thechange, I conclude that Helm was no longer a supervisorprior to October 28, 1965.2.Respondent's alleged violative conducta.By Reba Luttrell and George HelmAs related,supra,both Luttrell and Helm, at all timesmaterial herein, were found not to be supervisors, whoseantiunion conduct could be imputed to Respondent. Nordoes the record show that they engaged in interrogation offellow employees at the instigation of or request ofRespondent. It, therefore, follows that Respondent cannotbe held responsible for their interrogation, if any, ofemployees. Accordingly, I shall recommend that thoseallegations of the complaint setting forth Respondent'sviolations of Section 8(a)(1) of the Act based upon theirantiunion conduct be dismissed.b.By Joe HensonAs indicated above, Henson was found to be asupervisor,whose antiunion conduct, if any, can beimputed to Respondent. The General Counsel adducedevidence to indicate that Henson engaged in such conducton two occasions. The first occasion occurred inSeptember 1965whenMaldonadowas asked in aconversation with Henson whether he had attended aunion meeting. Henson also expressed a desire to join theUnion to better his working conditions but regretted hisinabilitytoattend themeeting because he was asupervisor.When Maldonado advised him that he hadattended the meeting, Henson asked what he thoughtabout the Union. 22 The second occasion took place inOctober 1965. At that time a female employee askedHenson duringa coffeebreakto issue some material to her.He refused stating that she would have to wait until afterthe"break."He then told Maldonado and anotheremployee, Tom Walker, that he refused to issue thematerial because the woman was for the Union.23 I findthat in these conversations, Henson interfered with,coerced, or restrained an employee in the exercise of hisstatutory rights in violation of Section 8(a)(1).the Union Henson's version of the conversation is not credited Ifind it implausible that he should have inquired as to the time ofthe meeting if he were uninterested in joining the Union and didnot intend to attend the meeting21These findings are also based upon credited testimony ofMaldonado Henson testified that he refused to issue the materialonly because he was on a coffeebreak, that he did issue itfollowing the break, and that he did not make the statementattributed to him by Maldonado BUDDY SCHOELLKOPF PRODUCTSc.By James WinterowTony Sandifer, a former employee of Respondent,testified credibly that while working in November 1965under the supervision ofWinterow,anadmittedsupervisor, he was asked by Winterow if any of the unionguys had been out to see him, and that he replied in thenegative.Winterow denied questioning Sandifer, andasserted that whilesittingwith employee Ronnie Norrisand Sandifer during a noon break, Norris asked himwhether the union people had been out to see him, thatafter he replied that they had not, Norris asked Sandiferthe same question and received the same answer, and thathe had not otherwise engaged in the conversation.Sandifer impressed me as a truthful witness and histestimony as related above is credited. I find thatWinterow's interrogation of Sandifer during a unionorganizing campaignwas an invasion of the statutoryrights of an employee in violation of Section 8(a)(1).d.By Delbert ChandlerIt is not denied that on October 27, 1965, employeeThelma Grantham, one of the most active union membersat the Dallas plant, was summoned to an office byChandler and, after discussing vacation plans with her, heasked her to discuss why she was for the Union. Despiteher protestations about discussing the matter, Chandlerpersistedin pressingthe subject and finally insisted uponreading to her from a prepared statement. According toGrantham, Chandler referred to theunion people as abunch of "New York Jews, Chicago thugs and knowncommunists," and stated that the Company may end upback on Swiss Avenue (where Respondent's original smallplace of business was located), that Respondent was notgoing to allow a union to come in and tell them how to runtheir business, and that he wasn't threatening anybody,but if anyone went out on strike they would never get back.Chandler denied reading from a statement or making thereference attributed to him as to his characterization ofunion people or about not permitting strikers to return.24Based on the demeanor of the witnesses, I creditChandler's denial that he characterized the union peopleas claimed. I find, however, that the matter of strikes wasdiscussed, and that Chandler threatened not to take backany employee who went on strike. This threat andChandler's persistence in discussing the Union and whyGrantham supported it, interfered with and coercedGrantham in the exercise of her statutory rights inviolation of Section 8(a)(1).e.By Buddy SchoellkopfIt is undisputed that Schoellkopf made three speechesto the employees at the Dallas plant,the last of which wasmade on January 12, 2 days before the election. TheGeneral Counsel adduced testimony that in this speech,Schoellkopf made statements to the effect that thoseemployees who supported the Union would be "marked"or that they were known,that if and when such employees24 In supportof Chandler's testimony,notes of the conversationmade by him immediately thereafter, were admitted in evidencewithout objection They do not include the remarks attributed tohim by Grantham, which he denied, but do indicate Grantham'sreluctance and Chandler's persistence in discussingthe Unionand her strong support of, and Chandler's determined oppositionto, the Union667applied elsewhere for employment, and the prospectiveemployer contacted Schoellkopf for references, he wouldbe notified of the employees'unionactivities, and thatwould be the end of their prospects for employment.25Schoellkopf denied makingstatementsto that effect orthat he told any employees that he would notify any otheremployer that they supported the Union. He producedrecorded tapes of his speech to corroborate his denials.Excerptsfromthetapesconcerning the futureemployment prospects of employees include the following:Now, you're going to be marked if this union gets in.You're going to be marked, and everybody will knowit.And when you leave here for any reason, or yourhusband moves, or something like that, or you getfired, or whatever the circumstances is and you goapplying for another job, they'll say, "Where did youcome from?" "Buddy Schoellkopf Products". Andthey'll say, ". . . that's nice.What did you do?" Andyou say, "Well, I worked ona zigzagmachine"."Well, that's nice.We'll call you if we need you."Think about that, too. Don't worry, they're going toknow who's who. And you can't discriminate, by law.You legally cannot refuse to hire somebody justbecause they're associated or affiliated witha union.If the General Counsel's version of the speech iscredited, it clearly carried a threat to the employees thattheir future prospects of obtaining employment elsewherewould be seriously jeopardized if they continue to supportthe Union or voted for union representation. Moreover,even if Schoellkopf's version of his speech as set forth inhisrecording is accepted, I find that it would bereasonable to construe the speech as carrying stronginnuendos and implications of a threat to futureemployment prospects because of union support byemployees or a union election victory. In fact, theemployees clearly indicated by their testimony that theyreceived that impression from the speech. Thus, thespeech emphasized that the employees would be"marked" or known, yet failed to explain how. Under thecircumstances it left a strong inference that Schoellkopfwould somehow be implicated. Also, the assertion that thedenial of future employment would be accomplishedlegally had a sinister connotation. The question whethercertain employer statements are violative of Section 8(a)(1)turns not on the motive for the statements but on itsreasonable effect on the employee. "The test is whetherthe employer engaged in conduct which, it may reasonablybe said, tends to interfere with the free exercise ofemployee rights under the Act."N.L.R.B. v. Illinois ToolWorks,153 F.2d 811, 814 (C.A. 7). 1, therefore, concludethat regardless of which version of Schoellkopf's speech iscredited, it interferedwith,coerced, and restrainedemployees in the exercise of their statutory rights inviolation of Section 8(a)(1) of the Act.f.By Respondent's questionnaire to its employeesFollowing the filing and service of the charge herein onApril 12 in Case 16-CA-2648, alleging,inter alia,violationof Section 8(a)(5), in that Respondent has refused tobargain collectively with the Union as the duly designated'' These alleged remarks are based upon testimony of LoisCole,ThelmaGrantham, Johnnie Carrington, and NancyShimmel Although each of these witnesses differed somewhat inrelating their version of the speech,the pertinent composite effectof their testimony is summarized as recited above1 668DECISIONSOF NATIONAL LABOR RELATIONS BOARDmajority bargaining representative of its employees, theRegional Director of the Board sent a questionnaire 26 toeach of Respondent's employees, requesting informationpertaining to the signing of union authorization cards forthe purpose of verifying the information contained on suchcards.OnMay 3,Respondent'ssupervisorypersonneldistributed to its employees while at work a packetcontaining a letter, a questionnaire, and a stampedenvelope addressed to Respondent's attorney, Fritz Lyne(General Counsel's Exhibit 2). The letter stated that theUnion claimed that, although it represented a majority ofthe employees on December 29, 1965, it lost the electionbecause of Respondent's unfair campaign tactics, and it,therefore, had filed charges with the Board; and that inorder for the Company to properly prepare its defense tothose charges, Respondent requested the employees to fillout and return the attached questionnaire, and assuredthem that no one would be penalized for having signed aunion card. Janie Mitchell, an admitted supervisor,requested the employees to complete the questionnaireand place it in and seal the envelope, and stated that shewould pick it up. The sealed envelopes were then collectedand sent to Respondent's counsel.27General Counsel and/or the Charging Party contendthat questions numbered 6, 7, 8, 9, 10, 11, and 12 inRespondent's questionnaire exceed the permissible limitsaccorded Respondent in preparing its defense, and aretherefore violative of Section 8(a)(1). Respondent claimsthat it was entitled to initiate its own investigation toprepare its defense to the filed charges, especially in viewof the Regional Director's questionnaire. In substancethese questions are as follows: question 6-If a union cardwas signed, who solicited it?; question 7-If a card wassigned, to whom was it given or what happened to it?;question 8-If a card was signed, what was the signer toldas to its purpose?; question 9-If a card was signed, inwhose presence was it signed?; question 10-If a card wassigned, where was it done?; question 11-If a card wassigned, did the signer later change her mind? If so, explainthe reasons; and question 12-If the signer changed hermind after signing the card, was it done beforeDecember 29, 1965, was the Union so advised, and, if so,how was the Union notified?The "line between proper preparation of a defense in aproceeding of this type and conduct prohibited by the Actisfineindeed."N.L.R.B.v.GuildIndustriesManufacturing,321 F.2d 108,114 (C.A. 5). Thus:[A]n employer may question his employees inpreparation for a hearing but is restricted to questionsrelevant to the charges of unfair labor practice and ofsufficientprobative value to justify the risk ofintimidation which interrogation as to union mattersnecessarily entails; and. . .even such questions maynot be asked where there is purposeful intimidation ofemployees.Joy Silk Mills, Inc.v.N.L.R.B., 185 F.2d732, 743, cert. denied 341 U.S. 914.Or, as the court held inTexas Industries, Inc. v. N.L.R.B.,336 F.2d 128,133 (C.A. 5):On the other hand, fairness to the employer dictatesthat he be given a reasonable opportunity to preparehisdefense.Accommodation of these interestsrequires that the scope and manner of permissiblequestioning be strictly confined to the necessities oftrial preparation.ConclusionsQuestions 6, 7, and 9 seek to ascertain the identity ofthe solicitors of authorization cards, who may well be thoseemployees most actively engaged in the organizationalcampaign. Such questions on their face intruded intoemployee activities which were irrelevant to any defense,besides exposing those employees to possible retaliation.SullivanSurplus Sales, Inc.,152NLRB 132, 134.Questions 5 and 11 inquire as to the reasons why anemployee signed a card or changed her mind after signinga card. These questions deal with an employee'ssubjective state of mind and have been held violative ofSection 8(a)(1).SeeJoy Silk Mills, supra; Johnnie'sPoultry Co., supra; Barker's East Main Corp.,142 NLRB1194, 1201. I, accordingly, conclude that Respondent'squestionnaire transgressed the permissible limits forinterrogating employees in violation of Section 8(a)(1).228gBy the discontinuance of employee purchasesIt isundisputed that prior to October 1965, employees attheDallas plant enjoyed the privilege of purchasingRespondent's products. This privilege was discontinued inOctober. Thereafter, at an employee meeting, Schoellkopfwas questioned by employees about resuming thepurchasing practice.He replied that it could not bereinstated as long as the union business continued. Theprivilege has not been restored. General Counsel contendsthat the discontinuance of this privilege was an economicreprisal imposed because of the union activities at theplant. Respondent claims that the record is barren of anyproof to show that the privilege was discontinued becauseof union activities on the part of its employees.It definitely appears that the practice was discontinuedduring the Union's organizing campaign, that Schoellkopfintimated that it would be resumed after the termination of28Ruling was reserved during the hearing onGeneral Counsel'sobjections to its offerin evidenceby Respondent, which hadreceived acopy, and leavewas grantedtobrief the pointQuestionwas raised as to whether the circumstancesherein-while the Boardwas investigatingthe charges and beforea complaint was issued-would ordinarilywarrant extension ofthe privilege for preparationof a defense The exhibit was offeredasbackground,whichinspiredRespondent to initiate itspreparationfor its defenseto the 8(a)(5) chargeAs indicated,supra,the complaint was amendedprior to thehearing to excludethe alleged 8(a)(5) violationNone of the briefs submitted touchedon this pointThe Board declined topass upon a similar situationin Johnnie'sPoultry Co ,146 NLRB 770, 776, reversedon othergrounds 334 F 2d 617 (C A 8) I see no reason whyan employermust wait until served with a complaintbefore beginning toprepare its defenseThe exhibitis admitted in evidence as RespExh 5['These findings are not controverted Employee JohnnieCarrington also testified without contradiction that she placed thequestionnaire and the letter in her purse,but when Mitchellpicked up her envelope and found that the letter was notenclosed, she requested that the letter be turned over to her and,upon receiving it and the questionnaire, placed them in theenvelope2" The Board has also held that an employer availing himself ofthe privilege of interrogating employees in preparing a defense toa trial of the case must abide by certain safeguards designed tominimize the coercive impact of such interrogation, one of whichrequires that the interrogation occur in a contextfree of employerhostility tounion organizationJohnnie's Poultry Co , supra,cfBryant Chucking Grinder Company, 160 NLRB1526 The findingsherein amply establish not only the vigorous opposition to theUnion by Respondent but also its violative conduct BUDDY SCHOELLKOPF PRODUCTS669the union activities,-2' and that no explanation was offeredby Respondent to account for the discontinuance of thepractice.Under these circumstances, I find it isreasonable to conclude that the purchasing privilege wasdiscontinued because ofunionactivities,and that itconstituted an economic reprisal in violation of Section8(a)(1).IV.THE OBJECTIONS TO THE ELECTIONAs related above, an election was held on January 14, atwhich 37 ballots were cast for and 59 against the Union.Fifteen ballots which were challenged were not sufficientto affect the results. Following the filing of objections tothe election by the Union, a report by the RegionalDirector recommending disposition of the objections, andthe filing of exceptions thereto by the Union, the BoardacceptedcertainoftheRegionalDirector'srecommendations, overruled others, and directed that ahearing be held on objections 1, 2, 3, 5, 6, 8, 9, 10, 11, 12,14, 15, and 17. Exceptions and objections by Respondentto the Board's rulings were denied.It is well settled that the Board will consider onlyconduct which occurred after the date of the filing of thepetition for an election as a basis of objections to anelection."" The petition was filed herein on November 12,1965.Objections 8, 10, 11, and the second part of 15encompass the following conduct during the criticalperiod:Interrogationofemployees, the unrevokeddiscontinuance of the employees' purchasing privilege ofcompany merchandise, the unremedied discriminatorydischarge of Bradshaw and Maldonado, the continueddiscriminatory withholding of overtime work to Jaynes,and Schoellkopf's threat to future employment prospectsof employees. This conduct has been found hereinabove tobe violative of Section 8(a)(1) and (3). I find further thatsuch conduct,a fortiori,also interfered with the exerciseof a free and a untrammeled choice in the election heldherein.Accordingly, I find merit in and sustain theaforementioned objections.Moreover, even assuming,arguendo,that Respondent's conduct was not violative ofSection 8(a)(1) and (3), I find that its vigorous opposition tothe Union culminating in Schoellkopf's preelection speechof January 12, generated an atomosphere of fear ofeconomic loss, which rendered impossible the exercise offree choice in the election. See R.D. Cole ManufacturingCompany,133 NLRB 1455, 1457;Ideal Baking Companyof Tennessee, Inc.,143 NLRB 546, 553. I shall, therefore,recommend that the election held herein be set aside andthat a new election be held.V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAWIn view of the foregoing findings of fact, and upon theentire record in this case, I make the following conclusionsof law:24 Although he claimed he could not resume the practice priorto that time,he apparently did not feel precluded from1.At all times material herein, the Union has been alabor organization within the meaning of Section 2(5) of theAct.2. At all times material herein,the Respondent has beenengaged incommerce within the meaning of Section 2(6)and (7) of the Act.3.By interfering with,restraining,and coercing itsemployees in the exerciseof rightsguaranteed in Section 7of the Act,Respondenthas engagedinunfair laborpractices proscribes)by Section 8(a)(1) of the Act.4.By discriminatorily discharging Robert R.Maldonadoand Gertrude Bradshaw,and discriminatorily withholdingovertime work from Melvin Jaynes, thereby discouragingmembership in the above Union, Respondenthas engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(3) and(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.6.All allegations of the complaint as to which specificfindings of violation have not been made, have not beensustained by the preponderance of the evidence.THE REMEDYHaving found that Respondent violated Section 8(a)(1)and (3) of the Act, I shall recommend that it cease anddesist therefrom and take certain affirmative action,including the posting of appropriate notices, designed toeffectuate the policies of the Act.Having found that Gertrude Bradshaw and Robert R.Maldonado were discriminatorily discharged, I shallrecommend that they be offered full and immediatereinstatement to their former or substantially equivalentpositions without prejudice to their seniority and otherrightsand privileges. I shall also recommend thatRespondent make them whole for any loss they may havesuffered by reason of discrimination in accordance withthe formulas set forth in F. W.Woolworth Company,90NLRB 289, andIsis Plumbing & HeatingCo., 138 NLRB716.Having found that Melvin Jaynes was discriminatorilydenied overtime work, I shall recommend that Respondentmake him whole for any loss he may have suffered byreason of the discrimination practiced against him.HavingfoundthatRespondentdiscriminatorilywithdrew the privilege previously granted to its employeestopurchase its products, I shall recommend thatRespondent immediately restore said privilege.Having found that Respondent's unfair labor practicesinterfered with the exercise of a free and untrammeledchoice in the election held in Case 16-RC-4119, I shallrecommend that the election be set aside and a newelection be ordered.In view of the nature of the unfair labor practicesengaged in by Respondent, I shall also recommend that itcease and desist from infringing in any manner upon therights guaranteed employees by Section 7 of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,Ishall recommend that Respondent, Buddy SchoellkopfProducts, Inc., its officers, agents, successors, andassigns, shall:terminating it during the union organizing campaigni"Goodyear Tire and Rubber Company,138 NLRB 453 670DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from:(a)Interferingwith,restraining,orcoercing itsemployees in the exercise of their statutory rights byinterrogating them about union matters, threateningeconomic reprisals in the event that they supported theUnion, or that the Union won the election, or withdrawingeconomic benefits previously granted employees inretaliation for their union support.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights tojoin, form, or assist Amalgamated Clothing Workers ofAmerica, AFL-CIO, or any other labor organization, tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid orprotection or to refrain from any and all such activities.(c)Discouraging membership in Amalgamated ClothingWorkers of America, AFL-CIO, or in any other labororganization, by discharging and refusing to reinstateemployees or denying overtime work to them, because oftheirunionactivities,orinanyothermannerdiscriminating against them with respect to hire or tenureofemployment or any other term or condition ofemployment.2. Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a)Offer Robert R. Maldonado and Gertrude Bradshawimmediate and full reinstatement to their former orsubstantially equivalent jobs, without prejudice to theirseniority or other rights and privileges, and make themwhole for any loss of pay in the manner described in thesection of this Decision entitled "The Remedy."(b)Notify Robert R. Maldonado and Gertrude Bradshawifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement upon applicationin accordance with the provisions of the Selective ServiceAct and the Universal Military Training and Service Act,as amended, after discharge from the Armed Forces.(c)Make Melvin Jaynes whole for any loss of pay he mayhave suffered as a result of discriminatorily withholdingthe assignment of overtime work to him.(d)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records andreports, and all other records necessary to analyze theamount of backpay due under the terms of thisRecommended Order.(e) Immediately restore to its employees at the Dallasplant the privilege of purchasing company products aspreviously enjoyed by them.(f)Post at its plants in Dallas and Mineola, Texas, copiesof the attached notice marked "Appendix.""' Copies ofsaid notice, to be furnished by the Regional Director forRegion 16, shall, after being duly signed by Respondent'srepresentative, be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for a periodof at least 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted Reasonable steps shall be taken byRespondent to insure that such notices are not altered,defaced, or covered by any other material.(g)Notify the Regional Director for Region 16, inwriting, within 20 days from the date of the receipt of thisRecommended Order, what steps Respondent has takento comply herewith.''IRECOMMEND FURTHER that the complaint bedismissed insofar as it alleges violations of the Act notspecifically found herein and that the election held hereinbe set aside." In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "'' In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify theRegional Director for Region 16, in writing, within 10 days fromthe date of this Order, what steps Respondent has taken tocomply herewith "APPENDIXNOTICE To ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT interfere with,restrain,or coerce ouremployees in the exercise of the rights guaranteed inSection 7 of the Act by interrogating them concerningtheirunion activities or threatening them witheconomic reprisals because of their union support.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir rights to self-organization, to form, join, or assistAmalgamatedClothingWorkersofAmerica,AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their ownchoosing and to engage in other concerted activitiesfor the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or allsuch activities.WE WILL NOT discourage membership inAmalgamatedClothingWorkersofAmerica,AFL-CIO, or any other labor organization, bydischarging and refusing to reinstate employees orwithholding the assignment of overtime work to thembecause of their union activities, or in any othermanner discriminating against them in regard to theirhireor tenure of employment, or any term orcondition of employment.WE WILL offer Robert R. Maldonado, at the Dallasplant, and Gertrude Bradshaw, at the Mineola plant,immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudiceto their seniority and other rights and privilegespreviously enjoyed, and WE WILL make them wholefor any wageslost as aresult of the discriminatorytermination of their employment.WE WILL make Melvin Jaynes at the Dallas plantwhole for any wages he may have lost as a result of thediscriminatorywithholding of the assignment ofovertime work to him.WE WILL immediately restore to our employees attheDallasplanttheprivilegeofpurchasingmerchandisefrom the Company which theypreviously enjoyed.All our employees are free to become or refrain from BUDDY SCHOELLKOPF PRODUCTS671becomingmembersoftheabove-namedlaborreinstatement upon application in accordance with theorganization, or any other labor organization.Selective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theBUDDY SCHOELLKOPFArmed Forces.PRODUCTS, INC.Thisnotice must remainposted for 60 consecutive days(Employer)from the date of posting, and must not be altered, defaced,DatedByor covered by any other material.(Representative)(Title)If employees have any question concerning this noticeor compliance with its provisions, they may communicateNOTE:We will notify Gertrude Bradshaw anddirectly with the Board's Regional Office, Room 8A24,Robert R. Maldonado if presently serving in the ArmedFederal Office Building, 819 Taylor Street, Fort Worth,Forces of the United States, of their right to fullTexas 76102, Telephone 334-2921.